Citation Nr: 1743188	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected migraine headaches.

4.  Entitlement to service connection for a sleep condition.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1998 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the RO granted entitlement to service connection for migraine headaches in a February 2014 rating decision, assigning a 30-percent disability rating.  Notice of this decision was mailed to the Veteran in February 2014; however, the notice letter was returned as undeliverable.  On review, the Board notes that in December 2013, VA received correspondence from the Veteran's Congressional Representative which included an updated address for the Veteran.  Despite this information, the February 2014 rating decision notice letter was mailed to his previous address.  There is no indication that the Veteran ever received notice of the February 2014 rating decision.  Hence, it did not become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (a determination on a claim by the AOJ of which the claimant is properly notified is final if an appeal is not perfected). 

The next correspondence received from the Veteran was an April 2015 application for, inter alia, increased compensation for his service-connected migraine headaches.  Subsequently, in the May 2015 rating decision on appeal, the RO continued the previously-assigned 30-percent rating for that disability.  The Veteran filed a timely Notice of Disagreement (NOD) with the assigned rating in July 2015.  In light of the above, the issue of entitlement to an increased rating for migraine headaches is appropriately considered an initial rating claim stemming from the Veteran's original claim of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes, as to be explained in the Remand section of this decision, the Veteran submitted a notice of disagreement contesting the effective date of his award and/or rating of his service-connected migraine headaches.  Because no Statement of the Case has been issued for the claim, the Board must take jurisdiction of it for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board also notes that the Veteran and his attorney have contended that he is entitled to service connection for "mental health conditions," to include bipolar disorder.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the claim more broadly as one for an acquired psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, a sleep condition, and tinnitus, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his service-connected migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  In a May 2012 rating decision, the RO declined to reopen the previously denied claim for bipolar disorder and also denied entitlement to service connection for bipolar disorder type II, posttraumatic stress disorder (PTSD), depression, and anxiety.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

3.  Evidence received since the May 2012 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The criteria for a 50-percent initial disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code (DC) 8100 (2016).

2.  The May 2012 rating decision that declined to reopen the claim for bipolar disorder and denied service connection for bipolar disorder type II, PTSD, depression, and anxiety is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

3.  Evidence received since the May 2012 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Migraine Headaches

The Veteran contends that his service-connected migraine headaches are more severe than his current disability rating reflects.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's migraine headache symptoms are rated as 30-percent disabling, pursuant to DC 8100.  See 38 C.F.R. § 4.124(a).  Under that DC, a 30-percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50-percent rating (the maximum available schedular rating) is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50-percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In this case, the evidence of record reflects that the Veteran's migraine headaches warrant the maximum 50-percent schedular evaluation for the entirety of the appeal period.  The record includes VA examination reports from October 2013 and May 2015.  The October 2013 report reflects that the Veteran suffered from headaches six out of 12 months of the year, with on average three episodes of headaches per month, each lasting two to three days.  The examiner noted that the Veteran had characteristic prostrating attacks more frequently than once per month, and that the Veteran had "very frequent prostrating and prolonged attacks of migraine pain."  The May 2015 VA examination report reflects that the Veteran had headaches at least twice per week, and sometimes up to four times per week; each headache episode would last three to four hours.  The previous month he had four prostrating headaches, each lasting about eight hours.  The examiner noted that when the Veteran had "severe prostrating headaches he will not be able to function."  Also of record is an October 2016 evaluation from a private care provider, Dr. Skaggs.  Dr. Skaggs noted that the Veteran had very frequent prostrating and prolonged attacks more frequently than once per month, and that the Veteran would not be able to function while having a headache.  He completed a Residual Function Capacity Evaluation and determined that, due to headaches, the Veteran would miss multiple days of work per week and would not be able to sustain gainful employment.

In light of the above, the Board finds, when resolving all doubt in the Veteran's favor, that his migraine headaches warrant a 50-percent initial rating.  In so finding, the Board is aware that there is some discrepancy in the record as to whether the Veteran's headaches are "very prostrating and prolonged" or "productive of severe economic inadaptability."  Nonetheless, the Board finds that the overall weight of the evidence, including the Veteran's lay reports and the private medical evidence of record-in particular the October 2016 evaluation from Dr. Skaggs-indicates that the Veteran's headache frequency, severity, and duration more nearly approximate the criteria for a 50-percent rating.  See 38 C.F.R. § 4.124(a), DC 8100.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran first filed a claim for entitlement to service connection for bipolar disorder in July 2004.  The RO denied the claim in a September 2005 rating decision; the Veteran was notified but did not appeal the decision.  New service treatment records were subsequently associated with the Veterans' claims file, and the RO upheld the denial in a June 2007 rating decision; again, the Veteran was notified but did not appeal.

In March 2011, the Veteran filed an application to reopen his claim for bipolar disorder along with additional claims for service connection for PTSD, severe anxiety, bipolar type II, and severe depression.  The RO declined to reopen the claim for bipolar disorder and denied service connection for the remaining claims in a May 2012 rating decision, finding that new and material evidence had not been received.  The Veteran was notified of the denial in May 2012.

In October 2012, the Veteran filed an application to reopen his claims for PTSD, depression, and anxiety, listing specific symptoms including night sweats, insomnia, and nightmares.  However, he never expressed a desire to appeal the May 2012 decision, and did not submit new and material evidence in support of his claims within one year of the May 2012 rating decision.  See 38 C.F.R. § 3.156(b).  As such, the May 2012 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a February 2014 rating decision, the RO declined to reopen the claims for PTSD, depression, and anxiety.  Notice of this decision was mailed to the Veteran in February 2014; however, as noted in the Introduction above, the notice letter was sent to the wrong address and was returned as undeliverable.  Thus, as the Veteran never received proper notice of the February 2014 rating decision, that decision is not final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the May 2012 rating decision, the evidence of record included the Veteran's service treatment records and post-service VA and private medical records reflecting ongoing treatment for a variety of psychiatric disorders.

In April 2015, the Veteran filed the instant application to reopen his claim for "mental health conditions."  Relevant evidence received since the May 2012 rating decision includes VA and private medical records documenting continued psychiatric treatment.  Most notably, the Veteran submitted a February 2017 psychiatric evaluation completed by a private psychologist which reflects the examiner's opinion that the Veteran has a diagnosis of bipolar disorder that "more likely than not began in military service, continues uninterrupted to the present and is aggravated by his migraine headaches."  In light of this new evidence, the Board finds that the evidence submitted since the May 2012 rating decision, when considered with previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

Entitlement to a 50-percent initial disability rating for migraine headaches is granted.

The application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to the remaining claims on appeal.  See 38 C.F.R. § 19.9.


Acquired Psychiatric Disorder and Sleep Condition

The Veteran contends that his psychiatric disorder/s originated in service.  He also contends that he has a current sleep condition that is related to service.  Although there is no record of treatment for psychiatric or sleep-related symptoms during his period of active duty, a November 2004 Physical Evaluation Board proceeding noted a diagnosis of mood disorder with suicidal ideation.  Thereafter, the Veteran has received ongoing mental health treatment, and has been diagnosed with a variety of disorders including depressive disorder, PTSD, psychosis, bipolar disorder, and anxiety disorder.  In the context of this treatment, he has also reported sleep-related symptoms such as insomnia, nightmares, and night sweats.  In February 2017, the Veteran was evaluated by a private psychologist, who opined that his bipolar disorder "more likely than not began in military service, continues uninterrupted to the present and is aggravated by his migraine headaches."  However, while the examiner provided an extensive medical history regarding the Veteran's mental health issues, no meaningful rationale was provided for this conclusion.

The Board notes that the Veteran has not been afforded a VA examination for the purpose of evaluating his claimed psychiatric disorders, to include a sleep condition.  On remand, such an examination is needed.  See 38 U.S.C.A. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

Tinnitus

The Veteran was scheduled for a VA examination in November 2016 in connection with his claim for tinnitus.  A notation in the record reflects that the Veteran failed to report for this examination.  It is well established that VA's duty to assist includes the provision of an adequate examination when additional medical evidence is needed to substantiate a claim on appeal.  See 38 U.S.C.A. § 5103A (d); McClendon, 20 Vet. App. at 81.  Here, given the Veteran's frequent address changes and recent reports of homelessness, the Board finds that VA is obligated to reschedule the examination.

Earlier Effective Date - Migraine Headaches

The RO granted service connection for migraine headaches in a February 2014 rating decision, assigning a 30-percent rating effective October 30, 2012.  As discussed above, however, notice of that decision was sent to the wrong address and returned as undeliverable.  Thereafter, the RO issued a rating decision in May 2015 which, inter alia, continued the 30-percent rating for migraine headaches.  The Veteran submitted an NOD in July 2015 contesting the effective date of the award of service connection for that disability.  Because the Board has determined that the Veteran did not receive adequate notice of the February 2014 rating decision, it did not become final, and the July 2015 NOD constituted a valid NOD with respect to the effective date assigned for the award of service connection for migraine headaches.  Given the aforementioned, the Board must take jurisdiction over this issue for the limited purpose of remanding it to direct the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

During the pendency of his appeal, the Veteran has asserted that his service-connected disabilities impair his ability to work.  See, e.g., October 2016 Headache Disability Benefit Questionnaire, Dr. Skaggs (opining that the "severity of the veteran's migraine headaches prevent him from being able to maintain substantially gainful employment").  Thus, entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (entitlement to a TDIU is not a separate issue that must be raised with specificity; rather, it is a component of an increased rating claim).  However, because the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from December 2016 to the present.

2.  Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to an earlier effective date for the award of service connection for migraine headaches.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will NOT be returned to the Board for appellate consideration following the issuance of the Statement of the Case UNLESS he perfects his appeal WITH THE SUBMISSION OF A VA FORM 9.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder/s, to include any sleep-related condition/s.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should first clarify the Veteran's current acquired psychiatric disorder/s.  The examiner should specifically note the Veteran's prior diagnoses of depressive disorder, PTSD, psychosis, bipolar disorder, and anxiety disorder.

Then, the examiner should opine as to the following:

(a)  	Whether it is at least as likely as not (50 percent probability or more) that any such disorder was incurred in or aggravated during service.

(b)  	Whether it is at least as likely as not (50 percent probability or more) that any such disorder was caused or permanently aggravated by the Veteran's service-connected migraine headaches.  Specifically discuss the February 2017 opinion from Dr. Henderson-Galligan noting that the Veteran's bipolar disorder is "aggravated by" his migraine headaches.

4.  Also schedule the Veteran for a VA examination to determine the nature and etiology of his claimed tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should clarify whether the Veteran has a diagnosis of tinnitus.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was incurred in or aggravated during service, to include as secondary to in-service noise exposure.

5.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


